 656DECISIONSOF NATIONAL LABOR RELATIONS BOARDAppendix ANOTICE To ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelationsAct, we herebynotify our employees that :WE WILL, upon request, furnish to the NEWSPAPER Guu.D OF BOSTON, LOCAL32,AMERICAN NEWSPAPERGUILD, C. I. 0., wage dataconcerning the names,work classifications,dates of employment,and salaries of all employees inthe appropriate unit.The bargaining unit is :All employeesin theeditorial department in the Washington Streetplant,exclusiveof theexecutives and all supervisors as defined inSection 2(11) of the Act.Dated --------------------POST PUBLISHINGCOMPANY,Employer.By--------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must notbe altered,defaced, or covered by any other material.DEPENDABLEWHOLESALE COMPANY, INC.'andGENERALTEAMSTERS,WAREHOUSEMEN &HELPERSUNION, LOCALNo.483, A. F. L.CaseNo. 19-CA-613.January 27,1953Decision and OrderOn June 20, 1952, Trial Examiner David F. Doyle issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent, Dependable Wholesale Company, Inc., had engaged in andwas engaging in certain unfair labor practices and recommending thatit cease and desist therefrom and take certain affirmativeaction, as setforth in the copy of the Intermediate Report attached hereto.There-after, the Respondent filed exceptions to the Intermediate Report anda supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with thiscaseto a three-mem-ber panel [Chairman Herzog and Members Murdock and Peterson].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-' Certain documents in the record,apparently in error,refer to the Respondent as"Dependable Wholesale Grocery Company,Inc."The Respondent's name as given in thetitle hereof is that appearing on all procedural documents in the record.102 NLRB No. 64. DEPENDABLEWHOLESALE COMPANY, INC.657diate Report, the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner, with the following additions and modifications.21.We agree with the Trial Examiner's finding that the Respondent'srefusal to recognize the charging union as bargaining agent of theemployees in the appropriate unit herein a was based, not upon a good-faith doubt of majority, but rather upon a desire to gain time to under-mine the Union's majority status.The record facts show, as set forthin the Intermediate Report, that after the parties agreed to a consentelection,' the Respondent made promises of wage increases and in-dividual promotions in an unlawful attempt to convince the employeesto vote against the Union.The Respondent, in support of its contention that the Union hasnever represented a majority of the employees, points out that theUnion did not gain a majority in the aforesaid election.Whilethe record in the representation proceeding is not before us, theparties stipulated herein that the Board's Regional Director set asidethe election therein on the basis of objections filed by the Union, whichsubsequently withdrew its petition.5In view of our finding that theRespondent questioned the Union's majority in bad faith, we find thatthe election proceedings could not have related to a genuine questionconcerning representation 6 and did not affect the Union's prior ma-jority designation.?5 Contrary to the Respondent's contentions,we find nothing in the record,or in the In-termediate Report,reflecting bias or prejudice by the Trial Examiner in either his conductof the hearing or in his findings,conclusions,or recommendations.Accordingly,we denythe Respondent'smotion to dismiss the Intermediate Report and Recommended Order.8We agree with the Trial Exam&ner's findings that Myrtle Hay and Lewis Norton shouldbe excluded from the unit.With particular reference to Myrtle Hay, the record disclosesthat she is an employee in the Respondent's relatively small and intimate complement ofapproximately 14 warehouse employees,who are the only employees of the Respondentinvolved in the unit herein.She works under the direct supervision of Norton and herhusband, who was identified by the Respondent's general manager as the Respondent'srepresentative having complete managerial control over all of the warehouse employees.Our adoption of the Trial Examiner's exclusion of Myrtle Hay from the unit on the groundof her close relationship to management is based upon these particular facts.SeeGrinnellBrothers,98 NLRB 20.Case No. 19-RC-967,election held December 21, 195La The Respondent contends that the action of the Regional Director was "arbitrary andcapricious"in ruling,without hearing,upon the eligibility of certain employees to vote inthe representation election.The record does not permit us to pass upon the RegionalDirector's action;however,inasmuch as we find hereinafter that no question concerningrepresentation existed in the representation proceeding,we are satisfied that the Respondenthas not been here prejudiced in any way by the Regional Director's ruling.With respectto the Respondent's contention that the Regional Director's ruling deprived it of the re-quirement of due process,it is clear that the Respondent has had the opportunity tolitigate fully, in this proceeding,all of its contentions as to the eligibility of Myrtle Hayand Norton for inclusion in the appropriate unit.6Muriel H.Rehrig d/b/a Rehrig-Pacific Company,99 NLRB 163.7 7JoySilkMills, Inc.,85,NLRB 1263, enfd.as mod.185 F.2d 732(C. A. D. C.),cert.den. 341 U.S. 914. 658DECISIONSOF NATIONALLABOR RELATIONS BOARD2.As to the Respondent's exception to that portion of the Inter-mediate Report relating to Gordon Lockhart, the record shows thatLockhart stated at the hearing herein that he does not desire reinstate-ment.We therefore modify that portion of the Intermediate Reportentitled "The Remedy," by not requiring his reinstatement and bylimiting his back pay from the date of the discriminatory actionagainst him to the date he refused reinstatement at the hearing onMay 5, 1952. Computation of the back pay due Lockhart shall becomputed as described in "The Remedy" section of the IntermediateReport.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Dependable WholesaleCompany, Inc., Boise, Idaho, its officers, agents, successors and assigns,shall :1.Cease .and desist from :(a)Refusing to bargain collectively with General Teamsters, Ware-housemen & Helpers Union, Local No. 483, A. F. L., as the exclusiverepresentative of the following appropriate unit of its employees :All warehousemen, order clerks, checkers, packers, shipping and re-ceiving clerks, and truckdrivers, but excluding office and clericalemployees, outside salesmen, Myrtle Hay, and supervisors as definedin the Act,with respect to rates of pay, wages, hours of employment, and otherconditions of employment.(b)Discouraging membership in General Teamsters, Warehouse-men & Helpers Union, Local No. 483, A. F. L., or any other labororganization by discharging, demoting, laying off, or refusing toreinstate any of its employees, or by discriminating in any othermanner in regard to their hire and tenure of employment or any termor condition of employment.(c) Interrogating its employees concerning their union affiliations,activities, or sympathies, or the identity of union members; or threat-ening its employees with reprisal or economic loss because of theirunion affiliations, activities, or sympathies; or promising its employeesbenefits on condition that they refrain from union activity; or sug-gesting that its employees voluntarily resign from employment becausethey had engaged in union activity.(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form DEPENDABLE WHOLESALE COMPANY, INC.659labor organizations, to join or assist General Teamsters, Warehouse-men & Helpers Union, Local No. 483, A. F. L., or any other labororganization,to bargaincollectively through representatives of theirown choosing and to engagein concerted activities for the purposeof collectivebargainingor other mutual aid or protection, or torefrain from any or allsuch activities except to the extent that suchright may be affected by anagreementrequiring membership in alabor organizationas a condition of employment as authorized inSection 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with General Teamsters,Warehousemen & Helpers Union, Local No. 483, A. F. L., as theexclusive representative of all its employees in the aforesaid ap-propriate unit at its Boise, Idaho, warehouse, with respect to ratesof pay, wages, hours of employment, or other conditions of employ-ment, and embody in a signed agreement any understanding reached.(b)Offer to A. J. O'Connell, Jack Fleshman, and Herman Mulderimmediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to their seniority or otherrights and privileges.(c)Make whole, for any loss of pay they may have suffered byreasonof the Respondent's discrimination againstthem, A. J. O'Con-nell, Jack Fleshman, and HermanMulder, in themannerprovidedin the section of the Intermediate Report entitled "The Remedy," andGordon Lockhart, in the manner provided in the Decision herein.(d)Post at its warehouseat Boise,Idaho, copies of the noticeattached hereto and marked "Appendix A." a Copies of said notice,to be furnished by theRegionalDirector for the Nineteenth Region,shall, after being duly signed by the Respondent's representative, beposted by the Respondent immediately upon receipt thereof,and main-tained by it for sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for the Nineteenth Region inwriting, within ten (10) days fromthe date ofthis Order, what stepsthe Respondenthas takento comply therewith.In the event that thisOrder is enforced by a decree of a limitedStates Court of Appeals,there shall be substituted for the words"Pursuant to a Decisionand Order" the words"Pursuantto a Decreeof the United States Court of Appeals,Enforcingan Order." 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDAppendix ANOTICE To ALL EMrLoyEEsPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interrogate our employees concerning their unionaffiliations, activities, or sympathies, or concerning the identityof employees affiliated with or active in the GENERAL TEAMSTERS,WAREHOUSEMEN & HELPERS UNION, LOCAL No. 483, A. F. L.; orthreaten them with reprisal or economic loss because of their unionaffiliation, activities, or sympathies; or promise them benefits forrefraining from joining or assisting the said union; or suggest tothem that they resign from employment because of their activi-ties in behalf of the said union.WE WILL NOT discourage membership in GENERAL TEAMSTERS,WAREHOUSEMEN & HELPERS UNION, LOCAL No. 483, A. F. L., orany other labor organization by discharging, demoting, layingoff, or refusing to reinstate any of our employees, or by dis-criminating in any other manner in regard to their hire andtenure of employment or any term or condition of employment.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organ-ization, to join or assist GENERAL TEAMSTERS, WAREHOUSEMEN &HELPERS UNION, LOCAL No. 483, A. F. L., or any other labor or-ganization, to bargain collectively through representatives oftheir own choosing, to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection,or to refrain from any or all of such activities, except to the ex-tent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the Act.WE WILL offer to A. J. O'Connell, Jack Fleshman, and HermanMulder immediate and full reinstatement to their former orsubstantially equivalent positions without prejudice to any senior-ity or other rights and privileges previously enjoyed.WE wiLL make whole Gordon Lockhart, A. J. O'Connell, JackFleshman, and Herman Mulder for any loss of pay suffered as aresult of the discrimination against them.WE WILL bargain collectively, upon request, with the above-named union as the exclusive representative of all employees inthe appropriate unit described herein with respect to wages, ratesof pay, hours of employment, and other conditions of employ- DEPENDABLE WHOLESALE COMPANY, INC.661ment, and, if an understanding is reached, embody such under-standing in a signed agreement.The appropriate bargainingunit is :All warehousemen, order clerks, checkers, packers, ship-ping and receiving clerks, and truckdrivers, but excludingoffice and clerical employees, outside salesmen, Myrtle Hay,and supervisors as defined in the Act.All our employees are free to become, remain, or refrain frombecoming members in the above-named union or any other labor or-ganization except to the extent that this right may be affected by anagreement in conformity with Section 8 (a) (3) of the Act.We willnot discriminate against any employee because of membership in oractivity on behalf of any labor organization.DEPENDABLE WHOLESALE COMPANY, INC.,Employer.By -------------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEThis proceeding, brought under Section 10 (b) of the National LaborRelationsAct, asamended,61 Stat.136, hereincalled the Act, was heardat Boise, Idaho,on May 5 and 6, 1952,pursuantto due notice to all parties.The complaint,dated April 9, 1952, issued by the General Counsel of the NationalLabor RelationsBoard and duly served on the Respondent,was based on a chargefiled by theabove-named Union,and allegedin substance that the Respondenthad violatedvarious provisions of the Act by the following conduct: (1) Section 8 (a) (1),by interrogating its employeesas tovarious aspects of their unionactivities ;promising benefits to employees for refraining from assisting the Union ; andurging the resignation from employment of certain employees whom itsuspectedof being interested in the Union; (2) Section 8 (a) (3), by the demotion ofemployees Gordon Lockhartand HermanMulder and the termination of employ-ment of Gordon Lockhart, A. J. O'Connell, and Jack Fleshman; (3) Section8 (a) (5), by refusing to bargain with the Union as the representative of itsemployeesin anappropriate unit.The Respondent in its dulyfiled answeradmitted the jurisdictional factsalleged in the complaint, and that the Union was a labor organization withinthe meaning of Section 2 (5) of the Act. The answer denied thecommissionof any unfair labor practices, and set forth certain defenses, which will be setforth in detail in the course of this report.All partieswere represented at thebearing, were afforded full opportunity to be heard, to examineand cross-examinewitnesses, to introduce evidencebearing on the issues,to argue theissues orally250983-vol 102-53-43 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDupon the record, and to file briefs and proposed findings.A brief oral argumentwas made by the General Counsel at the close of the evidence, and all partieswaived the filing of briefs and/or proposed findings of fact.Upon the entire record in the case and from my observation of the witnesses,I make the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe complaint alleges and the answer admits that Dependable WholesaleCompany, Inc., the Respondent, is an Idaho corporation having its principalplace of business at Boise, Idaho, where it is engaged in the wholesale distributionof groceries and related products. In the course and conduct of its businessithas continuously purchased and secured directly from sources outside theState of Idaho groceries and other products and commodities having a value inexcess of $500,000 annually, and continuously has realized a gross income fromthe resale of such items in excess of $500,000 annually, including an amount inexcess of $50,000 annually from the resale and delivery of such items to customerslocated outside the State of Idaho.Upon the pleadings, I find that the Respondent is engaged in commerce withinthe meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDUponthe pleadings,I find that the Union is a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Undisputed factsA large number of the facts upon which this case is based are not in contro-versy ; some were stipulated at the hearing and others established by uncon-troverted testimony.The issue between the parties is not as to the ultimatefacts, but as to those occurrences which lead up to and explain the ultimate facts.Thus, there is no question but that the work assignments of certain employeeswere changed or that the employment of certain employees was terminated asof certain dates, but the issue raised is the legality of this conduct of theRespondent.A recital of these undisputed facts lends an immediate generalunderstanding of the issues.Respondent conducts its operations at Boise, Idaho, where it maintains alarge warehouse.Albert M. Bivens, secretary and manager of the corporation,is in active charge of these operations, with the assistance of William Hay,as warehouse foreman.Hay in turn has the assistance of Lou Norton, whosestatus as an employee or supervisor is at issue in the case.The employees hereinvolved perform the various functions of warehousemen.They unload themerchandise as it is received at the warehouse, pile it in the places where it isstored, and deliver it at the loading docks for shipment to customers.Certainof them perform the necessary checking of invoices and orders incidental to thatwork.Not counting Norton, or Myrtle Hay the wife of the foreman, who isalso an employee of the Company, there were 11 employees so occupied onNovember 30, 1951. Prior to that date, these employees were unorganized.A few days prior to November 30, 1951, F. T. Baldwin, secretary-treasurer ofthe Union, spoke to some of the employees about becoming members of the DEPENDABLE WHOLESALE COMPANY, INC.663Union.'On November 30, 1951, a meeting was held at the union offices at Boise.Five employees attended.They were : DeYoung, Fleshman, Lockhart, Mulder,and O'Connell. In the course of the meeting these five employees signed cardswhich authorized the Union to represent them in collective bargaining.OnDecember 4, O'Connell obtained the signature of another employee, Terrell, toan authorization card, which he turned in to the Union.With six authoriza-tion cards in his possession, Baldwin, on December 5, notified Mr. Eli A. Wes-ton, an attorney at Boise, Idaho, whom Baldwin knew to be the attorney for theCompany, that the Union represented a majority of the warehousemen in anappropriate unit and asked the Company to recognize the Union.There is somequestion as to Weston's reply at that time, but on a second call on December 8Weston informed Baldwin that the Company would not recognize the Union asthe representative of the warehousemen until the Union had proved its majorityin an election conducted by the National Labor Relations Board.On Decem-ber 10, the Union filed a petition requesting certification for the unit of ware-housemen with the Regional Office in Case No. 19-RC-967. On December 17,the Union and the Company executed a consent agreement for an election to beconducted by the Board.Weston executed this agreement on behalf of the Com-pany.An election was scheduled and held by the Regional Office on December21, 1952.The tally of ballots in the election was as follows : 5 in favor of theUnion, 6 against the Union, and 2 ballots challenged by the Union!Shortly after the election the Union filed objections to the election which weresustained by the Regional Director of the Nineteenth Region, who thereuponset aside the election.Before another election was scheduled, the Union with-drew its petition for certification and filed the instant charge upon which thiscomplaint is based.December 21, the date on which the election was held, was a Friday.On thefollowing Monday, December 24, employee Fleshman was told by Foreman Haythat he should look for anothei job because the Company was dissatisfied withhis performance of work.Two days later, on December 26, Hay announced tothe warehouse force a series of changes.Mulder, who had been employed on thereceiving dock, was assigned to making up orders. Lockhart, who had beenemployed as a checker, a job entailing little manual labor, was assigned also tothe job of filling orders, which was heavy work. Terrell, who had the job ofmaking up orders, was assigned on the receiving dock in place of Mulder.Rob-inson was assigned in the place of Lockhart.Hay thenengaged in some conver-sationwith O'Connell, which willbe laterset forth.As a result of thisconversation, O'Connell's employment was terminated at that time.On January 1, 1952, employee Smith was raised from $1.40 to $1.50 per hour.On January 3, Fleshman informed Hay that he had another position and hisemployment with the Company was thereupon terminated. On January 4 theRespondent hired a new employee named Boyington who worked until February24, and on January 9, a new employee named Edwards who worked untilMarch 13.In the course of his employment, on January 10 Lockhart suffered a physicalinjury which necessitated his hospitalization and an operation for hernia.OnMarch 10 he returned to duty and, after a conversation with Hay and Bivens,his employment was terminated.During the period that Lockhart had been ill,1The dates set forth in this section of this report are all in the months of Novemberand December 1951, and the months of January, February, and March, 19522 There is no direct evidenceor stipulation on the point,but presumably the challengedballots were those of Myrtle Hay and Louis Norton, previously mentioned. 664DECISIONSOF NATIONALLABOR RELATIONS BOARDon January 21 the Company had hired a new employee by the name of HaroldWolf.On March 15 the Company raised DeYoung from $1.40 an hour to $1.50an hour, and on March 19 hired a new employee named Herbert R.eaman.Wolfand Reaman were still employed by the Company at the time of the hearing.It is also undisputed that Mountain States Wholesale Grocery Company is oneof the Respondent's competitors, with its principal place of business at Boise,Idaho.'For some time past the Union has represented the warehouse employeesof this Company.A contract between the Union and Mountain States signedSeptember 1, 1950, set the following rates for warehouse employees : Shipping,receiving, and warehouse foremen-$1.50 per hour ; warehousemen, order clerks,checkers, and packers-$1.40 per hour ; truckdrivers-$1.40 per hour.On De-cember 15, 1950, a wage increase of 10 cents per hour was negotiated for theseemployees by the Union. On December 3, 1951, the Wage Stabilization Boardapproved a 21/2 cents per hour additional raise for the same employees.The lastraise went into effect December 15, 1951.The rates of pay at Mountain States were frequently mentioned in this pro-ceeding because from all the evidence it is clear that the employees of theRespondent desired to receive the same rates of pay as those paid at MountainStates, and that was one of their objectives in joining the Union. It was thecontention of the Respondent in this proceeding that the Respondent customarilyadjusted its rates of pay to those paid by Mountain States, and that any actiontaken by it to raise wages after the Union began its organizational campaignwas in furtherance of this traditional policy of the Company.B. The issuesThe allegations of the complaint alleging violations by the Respondent of Sec-tion 8 (a) (1), (3), and (5) of the Act have been previously referred to. Thepleaded defenses of the Respondent consist of: (1) A general denial that theRespondent committed any acts of interference, restraint, or coercion; (2) aspecific defense alleging that O'Connell, Fleshman, and Lockhart voluntarilyquit employment, and that any transfer in the workassignment of Mulder andLockhart was not a demotion as their old and new assignments were equal-paying and comparable; (3) a specific defense that the Union never representeda majority of the employees in the appropriate unit, and that therefore theRespondent was not required to bargain with it. This contention raises theissue as to the propriety of including Myrtle Hay, wife of Foreman Hay, andLouis Norton, previously referred to, as employees in the unit.The resolutionof this issue is determinative of the Respondent's duty to bargain.C. Interference, restraint, and coercion; demotions and dischargesGordon LockhartThis employee was called as a witness by the General Counsel.He testifiedcredibly that he began his employment with the Company in May 1948. There-after he was successively employed as a stock counter, office clerk, warehouse-man loading boxcars, and at the time of the election as a checker on the shippingdock.As checker it was his duty to compare the invoices of shipments to cus-tomers with the actual articles comprising the order.At the time of the electionhis rate of pay was $1.50 an hour. Lockhart testified that he attended theunion meeting on November 30, 1951, and signed a card. A few days after thismeeting, on approximately December 5, Hay, the foreman, engaged LockhartHereafter this company will be referred to as MountainStates. DEPENDABLEWHOLESALE COMPANY, INC.665in a conversation, saying that he understood that some of the men had joinedthe Union.Lockhart said that he did not consider that he had joined theUnion because at that time he had not paid any money, and he didn't considerhimself a member until he had paid some money. Lockhart and Hay thenengaged in some general conversation concerning the Union. Lockhart toldHay that he understood what had inspired the union talk.He mentioned thatwhen he was at the meeting at the union hall, Baldwin, the secretary-treasurerof the Union, had shown the men a contract which the Union had with MountainStates.According to the classifications and rates of pay in that contract, Mulder,who performed the duties of receiving clerk, and Lockhart, who performed theduties of shipping clerk, were entitled to 121 cents an hour more pay thanthey were then receiving from the Company. Lockhart told Hay that he feltthat the responsibility of his job entitled him to more money. Lockhart alsotoldHay that he thought the Company was unfair in its treatment of JackFleshman and George DeYoung, who at that time were not receiving the fullrate paid warehousemen, $1.50 an hour, whereas some other employees whohad been hired after both Fleshman and DeYoung were getting the full $1.50 rate.Prior to his conversation with Hay, Lockhart had observed Hay in conversationwith another employee, Terrell.Later in the day Terrell came to Lockhart andtold him that Bill Hay had "cornered" him and said that Hay wanted to knowwho the men were that were at the meeting at the union hall. Terrell said thathe made no bones about it but told Hay who had attended the meeting.On or about December 12, Lockhart had a'conversation in regard to the Unionwith Bivens.On that day he was informed that Bivens was calling the em-ployees into the office in turn.When he was called to the office Bivens saidthat he wanted to straighten out some of the things that had been said to themen regarding the Union.Bivens told Lockhart that the men were not receivingany special consideration in being admitted to membership in the Union for a $5initiation fee.He told them that men who joined the Union in later years wouldhave to pay only the $5 initiation fee.Bivens also explained to Lockhart thatthe contract with Mountain States, which had been shown to them at the unionhall, was not in effect at that time but wasmerely under consideration.Bivensalso explained that if the men joined the Union the Union would have the rightto levy heavy assessments on each of them in case another local of the unionwent out on strike, that their assessments would be used to pay thewages ofmen on strike.On December 18, 1951, the Company gave its annual Christmas party to theemployees at the Hotel Boise.On that occasion Bivens made a speech in whichhe mentioned the election, and then stated that the 2% cents raise proposed foremployees of Mountain States had been approved by the Wage StabilizationBoard, and that the Company would grant thesame raiseto its employees.The election was originally scheduled for the morning of December 21.Atthe commencement of work that day Bivens called the men to the office andexplained to them that the election would be held later in the day, as the Boardagent who was assigned to conduct the election had been delayed by a snowstorm.Bivens then announced that the Company was granting an increase in pay to allemployees of 21/2 cents an hour and an additional increase of 10 cents an hourto Mulder as receiving clerk and to Lockhart as shipping clerk, making the ratesof wages of the employees the same as the rates in the new Mountain States con-tract.Bivens explained that the raises would have to be approved by the WageStabilization Board. In the course of this announcement Bivens stated thatthe Company would appreciate a vote of confidence from the menin the electionwhich was to be held that afternoon.The election was held on the afternoon ofthat day, Friday, December 21. 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDLockhart gave the following version of how the changes in the work assign-ments of the men were effected on December 26.When the men came to workon that morning, they were told to wait at the time clock for Hay.When theforeman appeared he said that he was going to try something new, and then heordered that Terrell would go on the receiving dock as receiving clerk in placeofMulder, and Robinson would replace Lockhart as checker-shipping clerk.Both Lockhart and Mulder were assigned to making up orders. Then,turningto A. J. O'Connell, Hay said, "Bud, you are going to quit anyhow.Why don'tyou just go now?" Hay then explained that someone had to be laid off, andthat it might as well be O'Connell.O'Connell asked Hay if he was fired.Hayreplied that he was not firing O'Connell but inasmuch as O'Connell intended toleave the employ of the Company around the first of the month, he might aswell go immediately.O'Connell protested, and then Hay and O'Connell dis-cussed whether the Company would pay O'Connell for 4 days to give him payto the end of the month. O'Connell and Hay then continued their conversationinside the office.Lockhart testified that on January 10, 1952, while lifting a heavy case, hereceived a hernia.He did not realize that he had suffered a severe injury untilJanuary 16, when he consulted a doctor. The doctor called Hay and told himthat Lockhart would not be able to work until he had had an operation. On thefollowing day, January 17, Lockhart went to the company office to prepare aclaim for compensation.Bivens saw him and asked Lockhart to come into hisoffice.Bivens told Lockhart that he was surprised that Lockhart would vote forthe Union.Bivens said that at the time he had talked to each of the employeeshe had made a note of their reaction and that he had figured out just how theywould vote.He told Lockhart that he could have told the fellows who voted forthe Union that he could fire them.He explained that prior to the Taft-HartleyAct he could not take that action, but since the Taft-Hartley Act had taken effecthe could do that.Then he said to Lockhart, "Gordon, what are you going to dowhen this operation is over with? You won't be able to come back to workhere."Lockhart told him that he wanted to talk to him about that, and ex-plained that if he could have his checking job back when he got out of the hos-pital, he was sure that he could handle that job all right, inasmuch as it did notentail much manual labor.Bivens told Lockhart that he would not give him thechecking job because he felt that the Company could not employ a man in a keyposition whom the Company could not trust.Bivens also said to him that therewasn't any other job that Lockhart would be able to do. So he suggested thatLockhart "just call it quits."Lockhart refused this suggestion, saying, "No,Mr. Bivens, let's just wait until I get out of the hospital and see how thingswork out."Lockhart was in the hospital for some time and was finally permitted by hisdoctor to return to work on March 10, 1952. On that date he went to the ware-house and as there was no timecard in the rack for him he went to Hay's office.When he presented himself to Hay, the latter said, "You are not able to goback on orders, are you?"Lockhart answered, "Well, the doctor said I could."Hay said, "You're just kidding yourself.You can't do that kind of work.Whatif you get hurtagain?Somebody will have to pay the hospital bill."Hay sentLockhart to Bivens.When Lockhart reached Bivens, he told him that Hay hadsaid that there was no work for Lockhart that morning. Bivens said, "Well,you can't put up orders, can you?" Lockhart said, "The doctor said I could."Bivens said, "Oh, you are just fooling yourself if you think you can do thatkind of work." Lockhart and Bivens had some more conversation and then DEPENDABLE WHOLESALECOMPANY,INC.667Lockhart said, "Oh, I don't care anyhow."And Bivens said, "Well, if you don'tcare-." Lockhart said, "I do care, but that is the way you two fellows wantit."So he turned around and walked out.Lockhart testified that during the time he was employed by the Company, anemployee by the name of Kenneth Hannaman had also received a hernia in thecourse of his employment in 1950.When Hannaman returned to work he wasassigned a job sacking peas and beans and things of that sort which entailed nomanual labor.He was also employed as a stock counter.Alwin J. O'ConnellAlwin J. O'Connell testified that he began his employment with the Companyin 1947 and that his employment was terminated on December 26, 1951. At thetime he was hired, Foreman Hay talked to him about the Union because he knewO'Connell was a union member having formerly been employed by GarrettFreight Lines, a union house.O'Connell testified that on every occasion whenany rumor of union talk occurred in the warehouse, he was directed to go toBivens' office.In the winter of 1950 the Company moved into a newwarehouseand about that time the men began to talk about the Union. Bivens sent forO'Connell and asked him if he had heard the union talk and made it plainto O'Connell that he did not want any union in the warehouse. O'Connell toldhim that he had heard the talk but thought that it wouldn't amount to much,that it would blow over.On another occasion, about 5 months before the elec-tion, Bivens called him again and asked him about the rumors concerning theUnion.O'Connell told him that the talk was occasioned by thesame old gripes.On this occasion Bivens appeared angry with O'Connell.O'Connellexplainedto him that the union talk wasn't his fault, that he was not ingood standingwith the Union because he had been fined for failure to pay dues,and being inbad with the Union, he would be the last one to push the Unionin the ware-house.O'Connell's explanation seemed to satisfy Bivens.O'Connell's nexttalk with Bivens concerning the Union occurred a few days after themeetingof the employees at the union hall on November 30, 1951. At that time Bivensagain called O'Connell into his office at approximately the same time that hetalked individually to the other employees.Bivens asked O'Connell who waspushing the Union and O'Connell said that he didn't know. Bivens said thathe wouldn't stand for the Union coming into the warehouse,explaining thatif all the employees in the warehouse wanted the Union, it would be all right,but if there were a few trying to bring it into the warehouse he would get ridof the men pushing the Union one way or another. Bivens talked at somelength to O'Connell.He said that he thought O'Connell should appreciate howthe situation of O'Connell's past membership in the Union andthe present rumorslooked to Bivens, so Bivens thought that O'Connell had better seek employmentwith some other company. O'Connell told Bivens that he couldn't seek otheremployment or quit, that he had just purchased a new home and contracted anumber of debts. Bivens then asked O'Connell if he would go to other em-ployment if Bivens helped him get another job.Bivens mentioned the GarrettFreight Lines, the Company for whom O'Connell had formerly worked. O'Con-nell told him if he could get a job with Garrett Freight Lines, he would go tothat employment due to the feeling of Bivens and the Company. Bivens offeredto contact Mr. Mattishaw, who had charge of local trucking operations for theGarrett Freight Lines, on behalf of O'Connell.O'Connell told Bivens that hewould rather see Mattishaw himself,so Bivensphoned Hay at thewarehouseand told Hay that he wanted O'Connell to go downtown that afternoon and 668DECISIONSOF NATIONAL LABOR RELATIONS BOARDthat he was to have time off. Later that afternoon O'Connell saw Mattishaw,who accepted his application for employment.O'Connell was the observer for the Union at the election on December 21,1951.On December 26, when the men came to work,Hay made new assignments.He came from his office and told the assembled men that Mulder and Lockhartwere transferred from their jobs as receiving and shipping clerks and wouldput up orders ; that Terrell would be receiving clerk and Robinson shippingclerk; and that since O'Connell was looking for another job anyway, why didn'the quit at that time.O'Connell told Hay that he couldn't quit, that he was toofar in debt and couldn't afford to lose any time.Hay asked O'Connell if hecould afford to go if the Company paid him for his time. O'Connell said that ifhe was paid for his time he could go.At that,Hay went into the office andO'Connell followed him.Hay told O'Connell that Bivens had told Hay thathe was running the warehouse and that as far as he was concerned O'Connellmight as well get his card and leave.O'Connell went out and took his cardfrom the time rack,and gave it to Bivens,who had come into the office, who inturn handed it to the bookkeeper. She made out O'Connell's check, paying himto that date only.Bivens then called O'Connell intohis office.He asked ifHay and O'Connell had had trouble.O'Connell said,"No. Bill just fired me."Bivens said Hay was running the warehouse.That ended O'Connell's employ-ment with the Company. On being fired, O'Connell went home and then wentto see Mr. Mattishaw at Garrett Freight Lines.Mattishaw told him that hisapplication for employment had not been acted upon at that time.O'Connellwas unemployed for some months thereafter and then found a job at Freightways,another trucking concern, where he was employed at the time of the hearing.Hedid not go to work for Garrett Freight Lines at any time.O'Connell testified that on the day of the election Bivens addressed the as-sembled employees.Bivens said that he couldn't see why the fellows wantedthe Union, that they would gain nothing, and would be paying an initiation fee,dues, and political assessments.Bivens said that he had always tried to matchthe contract which the Union had with Mountain States and would continueto do so in the future.At the Christmas party at the Hotel Boise, Bivens spokemore to the wives than to the men.He reviewed the fact that there would bean election and announced that he had found out that Mountain States had putthrough a 2%-cent raise and that the same raise would be put into effect bythe Company.Jack L.FleshmanThis employee testified credibly that he began his employment with theCompany in January 1950 and ended on January 3, 1952. He stated that hewas successively a packager,order clerk,and then assigned a job on the bullgang loading and unloading cars.His rate of pay was $1.30 an hour.He at-tended the meeting at the union hall on November 30, 1951,and signed a cardauthorizing the Union to bargain for him.A fewdays after the meeting hewas called to Bivens'office.When he went into the office Bivens said to him,"I hear you wanted to see me." Fleshman said that he had expressed no desireto see Bivens.Then Bivens started a conversation with Fleshman about theUnion.He said that the cost of becoming a member of the Union would becloser to$50 than $5 and that there would be fines and political assessmentsand other expenses like that.He told Fleshman that as long as he was in theemploy of the Company he would get his present rate of pay, union or not.Bivens asked Fleshmanif he thoughthe knew anything about the warehouse,and Fleshman replied that he thought he knew as much about the warehouse DEPENDABLE WHOLESALE COMPANY, INC.669as the rest of the employees.Bivens disagreed with Fleshman and said thathe hated to hurt hisfeelings,that Fleshman did not know as much about thewarehouse as the otheremployees.Bivens toldFleshmanthat if hewent unionhe wouldn't work for the Company very long, but if he stayed out of the Unionhe would have a good chance of staying on.Fleshman first learned that his employment might be terminated on December24, 1951, the first working day after the election.On that date he had a con-versation with Foreman Hay on the receiving dock. On that occasion, whenFleshmancame out of a freight car, Hay whowas onthe platform asked if themen were tired. Fleshman answered that they were not. Hay then told Flesh-man that he was going to give him a nice Christmas present-that Fleshmanmight as well leave.Fleshman asked Hay if he couldn't have a little timebecause he had some bills that had accumulated.Nothing more was said byHay at that time. Three or four days later, Hay asked Fleshman if he had beenout looking for a job, and Fleshman replied in the negative.Hay then said,"You probably think I was fooling, but Iam not.9'He then toldFleshmanthat he would give him until the 15th of January to get other employment.At noon on January 3 Fleshman told Hay that he had obtained another job.Hay told him to get his check, terminating Fleshman's employment.This witness corroborated substantially the testimony of Lockhart and O'Con-nell asto what was said by Bivens at the Christmas party, and at the meetingwhich was held on the morning of the election.He also corroborated thetestimony of the other twowitnesses as to the mannerin which thereassignmentof the men was effected on December 26, 1951. The narration of his testimonyon those points would be largely repetitiousso isnot set forth herein.Herman MulderThis employee testified credibly that he had been employed by the Companyfor 10 years at the time of the hearing.At the time of the union meeting hewas performing the duties of receiving clerk at the rate of $1.50 an hour.Heattended the union meeting on November 30,1951, and signed a card authorizingthe Union to bargain for him.A day or two after this meeting Hay came toMulder in the warehouse and said that he had heard that some of the employeeshad signed up with the Union.Mulder replied that he hadn't signed up withthe Union, that all the men had done was to request an election. On the sameday, Terrell told Mulder that Hay had talked to him thatmorning about theUnion, and that Terrell had told Hay the names of the employees who hadsigned cards for the Union.About a week after the union meeting Bivens sentfor Mulder.Bivens told Mulder that there was a possibility that the men asmembers of the Union would be subjected to fines and assessments.He askedwhat grievances the men had.Mulder told him that his main grievance wasthat he couldn't handle the job alone when too many trucks came to the loadingplatform at the same time.He explained to Bivens that at times there were asmany as 4 trucks unloading at the platform, and that 2 of the trucks had 2-mencrews unloading.Consequently there were approximately 6 men unloadingfreight at the same time and it was impossible for Mulder alone to get a propercheck on the merchandise and move it from the unloading dock, too.Mulder saidthat in his opinion if the receiving clerk was to receive onlythe same wage asthe other warehousemen that the job should be rotated among them.Mulderexplained in the course of his testimony that the checker also had to move themerchandise on the unloading platform in addition to checking the same.The first notice received of a change in his assignment was on the morning ofDecember 26 when Hay told him that he was transferred to making up orders. 670DECISIONS OF NATIONAL LABOR RELATIONS BOARDMulder's testimony as to the manner in which the changes were effected onDecember 26, 1951, is substantially the same as that given by the other employeewitnesses, so it will be omitted in the interests of brevity.Mulder testified thatat the meeting held in Bivens' office on the morning of the election, the questioncame up regarding the 21/2- and 121/2-cent raises.Bivens said that as soon astheWage Stabilization Board approved the raise, the 21/2 cents an hour wouldgo into effect, and also that the receiving clerk (Mulder) and the shipping clerk(Lockhart) would have an additional 10-cent raise. After December 26, whenTerrell took over the receiving clerk job, he was given considerably more as-sistance.Lyle Boyington, a new employee, was hired, and he spent practicallyall his time assisting Terrell.Norton also helped a good deal.Lyle BoyingtonLyle Boyington,a formeremployee of the Company, also testified crediblythat he was employed by the Company from January 5 to February 27, 1952.Boyington applied for employment on January 4 to Bill Hay and was immediatelyhired, starting work the next day.Boyington worked on the receiving dock,put up orders, and worked in the repack room. At the time of his employmentTerrell was the receiving clerk and part of the time Boyington was employed, heassistedTerrellin unloading trucks and boxcars and checking the freight in.All of the testimony of the employees which has been reviewed above, I havecredited.All these employees, without exception, testified in a candidand frankmanner, and their testimony is mutually corroborative.A great deal of theirtestimony, it will be noted hereafter, was not denied by the witnesses for theCompany.The Defense as to Interference, Restraint, and Coercion ; Demotions andDischargesIn its defense the Company presented two witnesses, Manager Albert M.Givens and Foreman William Hay. Bivens testified that he first talked abouttheUnion with O'Connell sometime in November 1951.On that occasionO'Connell voluntarily came into his office and told him there was a movementafoot to unionize the employees, and that he was going to go against theCompany but thought it would be a good thing for harmony in the warehouse.O'Connell explained that some years before he had engaged in an argumentwith Baldwin, the union agent, about a union election, and that a fine had beenlevied upon him, so be had left the Union at that time. Bivens testified that heunderstood from this conversation that O'Connell was going to go back to theUnion.Later in December, after the union meeting, O'Connell told Bivens thathe was going to get another job. O'Connell said that he had settled his differ-ences with the Union and would be representing the Union at the warehouse.In another conversation with Bivens a few days before the election, O'Connelltold Bivens that the way things had worked out at the warehouse, he was goingto be out of luck, either way the election went, and that he didn't want to be withthe Company any more and mentioned that he might get a job with GarrettFreight Lines, for whom he had formerly worked. O'Connell asked Bivens forassistance in obtaining a job with Garrett, and Bivens told O'Connell that hemight be able to help because the Company shipped considerable merchandisevia the Garrett Lines.At O'Connell's request, Bivens called Mattishaw atGarrett Freight Lines and asked that O'Connell be given a job. Later Bivensheard from O'Connell that Mattishaw expected to be able to employ O'Connellaround the first of the year. DEPENDABLE WHOLESALE COMPANY, INC.671Bivens testified that on the day O'Connell was terminated, he walked intoHay's office just as the conversation between Hay and O'Connell was finished.One of the men asked if O'Connell could have his check. Up until that timeBivens understood that O'Connell was going to stay until the first of the year.He said that O'Connell could have his check and when it was given to O'Connell,he told him that he was very sorry that things had turned out that way.Heasked O'Connell if he and Bill Hay had had any trouble.O'Connell said, "Well,the way things have worked out I might just as well get out of here now."Bivens told O'Connell that he was glad he had another job lined up for thefirst of the year.Bivens denied that he had ever told O'Connell that he wasin any way against the Union.Referring to the reassignment of men which occurred on December 26, 1951,Bivens testified that he discussed the reassignment with Hay who told him thathe thought the reassignment would be a good idea.Hay and Bivens decidedon the changes a day or two before they were made. Lockhart was changed fromhis assignment as shipping clerk because the Company had received a numberof complaints from customers that their orders as delivered did not matchwith the invoice.4That was the responsibility of Lockhart as checker.At theconference in which Hay and Bivens decided to change Lockhart, they also de-cided to change Mulder. Bivens thought the change would be beneficial toMulder as Mulder had complained about the work on the receiving dock, sayingthat when several trucks were at the receiving dock the warehouse foremandidn't give him sufficient help to check the freight and move it.When Mulderhad complained to Bivens about that situation, Bivens had told Mulder he wouldsee what could be done about giving him easier work. It appeared to the menthat it would be beneficial to change both Lockhart and Mulder at the same time.The change was effected by Hay on December 26, 1951, pursuant to their jointdecision.Bivens testified that the Company did not consider the change of eitherMulder or Lockhart as a demotion because the jobs were all in the sameclassification-warehousemen-and the jobs all paid the same.Later, however,the witness testified that on January 1, 1952, the Company applied for permis-sion to grant an increase of 2% cents an hour to all employees and for per-mission to raise the receiving clerk (Mulder-Terrell) an additional 10 centsan hour'Testifying as to Lockhart, Bivens stated that the employee returned to workafter his operation on March 10, 1951. At that time Lockhart wanted workthat would not entail any lifting, but the Company had no such opening.Bivens testified that Fleshman was a relative of the assistant manager.Originally he was put on the payroll as a stock checker for a few months' em-ployment as Fleshman intended to go back to school.During his employmenthe was married and decided to stay at work rather than go back to school. Thejob that Fleshman was originally assigned was eliminated by a machine whichwas installed, and he was transferred to the packaging room.Fleshman's workwas not satisfactory at that position and the Company then assigned him towork in the warehouse, but he was not satisfactory in that position either.For that reason, Hay and Bivens decided that Fleshman was not going to makea warehouseman, and that the best thing that he could do was to look for some'On cross-examination Bivens could not name the customers who had received incorrectshipments or complained, or be more specific about these alleged derelictions of Lockhart.5 Under the contract of Mountain states with the Union, the shippingclerk also receivedthe rate of $1.62% cents per hour. 672DECISIONSOF NATIONALLABOR RELATIONS BOARDother type of employment for which he would be better fitted.Later he wasinformed that Fleshman had requested his check and quit on January 3, 1951.As to the Christmas party, Bivens testified that at this meeting he told theemployees that it was entirely up to them,that they could join any church,lodge, club,or union they wished,and that he wanted each to vote in accordancewith his wishes.He told them that the Mountain States had an applicationfiledwith the Wage Stabilization Board for 2% cents an hour increase, andthat it had been approved.In view of the fact that the Company had alwaysworked on a comparable wage basis,the Company would likewise put in animmediate application for a similar raise.In explanation of this testimony,Bivens testified that the Company had kept its wages on a par with those paidby Mountain States since October 1,1933,and that when Mountain States hadraised its wages in September 1950 by a 10-cent raise,Dependable had raiseditswages by the same amount.The only classification of employees at De-pendable is that of warehouseman,but the employees in the warehouse evidentlyconsidered that the jobs were different.At the time of the Christmas party therate of pay at Dependable was $1.50. That rate was the same as the rateat Mountain States,except for the 21-cent raise that the latter had obtainedfrom the Wage Stabilization Board.Under the wage scale proposed by De-pendable at that time,there would be one job, that of receiving clerk, whichwould be raised to $1.62% cents an hour.An application for raises to thisextent was actually made by the Company on or about January 1, 1951.As to the meeting on the morning of the election,Bivens testified that theposters concerning the election were not received until after 9 o'clock on themorning of the election.The posters called for the election at 9 o'clock.Previously,a few minutes before 8 that morning, Bivens received a phone callfrom the Regional Office of the Board and was told that the election wouldhave to be postponed until later in the day because the Board agent to conductthe election was delayed by a snowstorm.At 8: 30 when the warehouse crewcame to work,Bivens assembled the employees and told them that the electionwould be held later in the day.At that time he made a speech to them em-phasizing the fact that the election was entirely up to them.He corrected aprevious statement that he had made to the employees about the initiation feein the Union being$50, telling the men that he had learned that the ordinaryrate was $25 but that the employees were being offered a special rate of $5.He also told the employees he was mistaken about the amount of money theycould be fined for infraction of the union rules.He had told some of the em-ployees that the fine would be $50.He told the assembled employees thatO'Connell had corrected him on this point and the amount of such a fine wouldbe $25.Bivens denied that he ever told O'Connell that he did not want a union inthe warehouse.Bivens stated that he knew who the leaders of the Union wereapproximately 2 weeks before the election.O'Connell had volunteered this in-formation to him in one of the conversations he had with O'Connell.William Hay,the foreman previously referred to, testified that he was at thewarehouse on the day Lockhart returned after his injury.When Lockhartreturned he did notaskfor lighter work, but said he thought that he might beable to do lighter work.Hay did not have any lighter work for him to do.As to the events of December 26 Flay stated that he asked the men to waitbefore going to work on that morning as he wanted to make some changes.When they were gathered he told Mulder and Lockhart to put up orders, andTerrell to go on the receiving dock, and Robinson to check shipments.Then hesaid to O'Connell,"Well,Bud, we haven't got any business here any more,it just DEPENDABLE WHOLESALE COMPANY, INC.673fell off until somebody's going to have to be laid off.Being as you are leavinganyway, it looks like to me it would be the logical thing for you to lay off."'O'Connell said that he couldn't do that, that he had to work.Hay told him thatthe other employees also had to work.At that O'Connell requested Hay to talkto him in the office.When the men were in the office they talked the situationover and Hayagainsaid that he thought it would be the right thing for O'Connellto quit.At that point Bivens came into Hay's office and O'Connell said to him,"I am fired."Hay told O'Connell that he was not fired, but that somebody had tobe laid off and inasmuch as he was contemplating leaving, the foreman thoughthe was the one to be laid off. In the course of the conversation Hay asked O'Con-nell if he would leave if he was paid until the first of the year.O'Connell saidthat he would.Hay then explained that he didn't have authority to pay hintuntil the first of the year, but would pay him for that particular day.ThereuponO'Connell was given his check.Hay testified that the reason for O'Connell's lay-off was that business was slack.Hay testified that on December 24 be went out on the receiving dock to see howthe men were working. It was a cold day, and Mulder with Fleshman's help wasunloading milk from a freight car.Hay stood on the platform to observe theiractivity but saw none for about 20 minutes.After that length of time Fleshmancame out of the freight car with a load and Haysaidto him, "What's the matter,you fellows tired in there?"Fleshman said that he was not tired. Then Haytold Fleshman that he was tired of "followinghim around"and that Fleshmanshould start looking for another job.About 10 days later Hay met Fleshman atthe time clock and asked him if he had another job. Fleshman replied he hadnot, and Hay again told him to look for another job. A few dayslater onJanuary 3 Fleshman came to him and said that he had another job with morepay.He was terminated that day.Hay denied that he ever asked any of the men anything about the Union. Oncross-examination Hay was asked why it was necessary to lay O'Connell off onDecember 26, when he had already told Fleshman on December 24 that hisemployment was to be terminated.He answered that on December26 he wasnotsurethat Fleshman was to be terminated.Hay also admitted that LyleBoyington,a newemployee, was hiredon January4, 1952, and that the Companyhired Donald Edwards, Harold Wolf, and Herbert Reamand shortly thereafter.It is worthy of note that the testimony of Bivens and Hay reviewed above inmany particulars corroborates the testimony of the employees.On the otherpoints in which their testimony is directly contrary to that of the employees I amconstrained to credit the testimony of the employees and discredit both Bivensand Hay. In the light of the undisputed facts, the testimony of the employees isfar more credible than that of the company officials.Concluding Findings as to Interference, Restraint, and Coercion ; Demotionsand DischargesThe credible testimony of the employees viewed in the perspective of theundisputed facts establishes that the Respondent violated Section 8 (a) (1)of the Act in numerous instances by the following conduct :(a) Interrogation of its employees concerning their union activities, the iden-tity of the leaders of the Union, and of the employees who had authorized theUnion to represent them.Both Lockhart and Mulder testified that after theunion meeting which was held on December 5, 1951, Foreman Hay sought eachout separately and engaged each in a conversation in which he asked who had"Transcriptpage 192. 674DECISIONSOF NATIONALLABOR RELATIONS BOARDsigned up for the Union.From the testimony of these two employees and otherrelative testimony it is patent that Hay queried several of the employees as totheir activity in behalf of the Union.A day or two after that, according to allfour of the employees, Bivens called each employee in turn into his office, wherehe initiated a conversation concerning their union activities, telling them thatthey were not receiving special consideration from the Union in the matter ofinitiation fees and that they would be subject to assessments and fines. In theconversation that O'Connell had with Bivens, Bivens asked O'Connell directlywho the employees were who were pushing the Union.(b)Making promises to its employees of promotions and higher wages if theywould refrain from assisting or voting for the Union ; the making of threatsagainst the employment status of employees favoring the Union ; and urgingthe resignation from employment of employees whom it suspected of beingleaders of the Union.According to all the employee-witnesses, at the Christmasparty of December 21, 1951, Bivens made a speech to the employees and theirwives.He talked about the fact that the election would soon be held, and statedthat Mountain States had granted an increase to its employees and the Respond-ent would raise the pay of their employees a like amount.Under the circum-stances, this coupling of talk of the election with this proposedraise in pay wasa thinly veiled effort by the Respondent to influence the employees not to embracethe Union.Thispromiseof a raise was especially restraining inasmuch as theoriginal motivation for the men to join the Union appears to have been theirdesire to have theunionscale of wages which was in effect at Mountain States.Because he knew this was the main feature desired bythe men inunionization,the promise of the raise by Bivens a few days before the election appears to meto be especially reprehensible.'On the morning of December 21, 1951, the day ofthe election, Bivens again told the men that they were all to havea raise, andthat Lockhart and Mulder were to have additionalraises,and that the Com-pany would appreciate a vote of confidence from themen in theelection to beheld that afternoon.While the Company contends that the announcement ofthis raise was the mere pursuance of its practice to equalize wages with thosepaid at Mountain States, the timing of this raise and the coupling of the an-nouncement of the raise with the request for a vote of confidence from the men,cannot be considered anything but a not too subtle attempt to convince theemployees that they did not need the Union and should reject it in the impend-ing election.In addition to thesepromisesof better pay to employees forrefraining from joining the Union the Company took action to the oppositeeffect.Bivens told O'Connell that he would get rid of the men pushing theUnion, and told Fleshman that if he refrained from joining the Union he had agood chance of continued employment with the Company but if be voted for theUnion his days with the Company were numbered. Furthermore Bivens sug-gested to O'Connell that he quit, and Hay on December 24 told Fleshman thathe should look for another job.The conduct of Hay is more than a suggestionto seek employment elsewhere ; it was a discharge of Fleshman to become effec-tive in the immediate future.On January 17, Bivens stated to Lockhart thathe was surprised at him voting for the Union ; that he could have told the menat the time of the election that they would be fired for supporting the Union,and he suggested that Lockhart resign his employment.When Lockhart didnot agree with the suggestion Bivens later terminated his employment.All of this conduct was violative of Section 8 (a) (1) of the Act.The Respondent contends that the transfer of Mulder and Lockhart from theirjobs as receiving and shipping clerk respectively were not demotions because the1 Antone Louisd/b/a MetropolitanMarkets,83 NLRB 1106. DEPENDABLE WHOLESALE COMPANY, INC.675pay of the jobs was the same and the jobs were comparable.The fallacy of thisargument is patent.Under the wage scale which the employees were trying toobtain,Mulder and Lockhart would have received a rate of $1.621/2 an hour.On the third day after the election,both of these men were transferred fromthoseprospectivelyhigher paid positions to the positions of ordinary warehouse-men.On December 21, 1951, Bivens had promised both these men that theywould be raised to the rate paid by the Mountain States. This transfer effec-tively barred both employees from the opportunity of obtaining the higher rate.Actually on January 1, 1952, Bivens made an application for an increase to theWage Stabilization Board.His application asked for a raise to a $1.621/2 anhour for the receiving clerk,but the receiving clerk at that time was Terrell.Thus in the event that any such raise is in the future permitted by the WageStabilization Board, Terrell will be the beneficiary of the raise and not Mulder.The antiunion animus motivating the demotions of Lockhart and Mulder be-comes more patent upon the examination of the discharges of the other employees.Six men originally signed cards for the Union.At the election five voted infavor of the Union.Of the six men who signed cards for the Union,Terrell waspromoted to the receiving clerk job which was to receive a rate of pay of$1.621/2per hour.Of the other five men who signed for the Union,Mulder and Lock-hart were demoted. Subsequently Lockhart received an injury and upon hisreturn was discharged.There can be no other construction placed upon thetermination of Lockhart's employment in view of the Company's treatment ofemployee Hannaman under similar circumstances.It is patent that the Com-pany seized upon Lockhart's injury as a pretext for not continuing his employ-ment.O'Connell was assisted by Bivens to place an application for employmentwith Garrett Freight Lines and urged to obtain employment with that Company.However,on December 26 his employment was terminated without notice byForeman Hay.Hay stated the reason for O'Connell's termination was a slack-ening of business.Yet a few days later on January 4, Hay hired Lyle Boyington,and thereafter hired other employees.The falsity of this contention of theRespondent as to O'Connell's termination is clear.Fleshman,likewise,wasgiven notice of termination on the first working day after the election,December24.He was reminded of it a few days later,and when he finally obtained otheremployment on January 3 his employment was terminated 8 Thus, of the fivemen, who voted for the Union,Lockhart,O'Connell,and Fleshman were dis-charged,and Mulder demoted.Standing alone, in isolation,each defense of theRespondent as to each of these discharges or demotions might present a difficultquestion for a trier of the fact,but when the totality of the Respondent's conductis considered, the antiunion pattern of the discharges and demotions becomesevident.Bivens admitted that he knew who the leaders of the Union wereapproximately 2 weeks before the election.Within a matter of weeks after theelection,Lockhart,O'Connell,and Fleshman had been discharged;Mulder de-moted ; Terrell promoted;and DeYounggiven a raise in pay.It is obvious toeven an undiscerning person that the termination of the employment of theseunion members could not have been coincidence,arising from the multiple causesclaimed by the Respondent.Especially is this seen when the undisputed factis considered,that shortly after the discharge of these employees the Companyhired new employees to replace them.8 Fleshman's alleged incompetence seems not to have been sufficient reason for his dis-charge until he voted for the Union at the election.After the election his alleged incom-petence was immediately and sternly dealt with.The normal inference arising from theCompany's conduct is that Fleshman's voting was the decisive factor,in his continuingemployment with the Company.His terminationalsowas fulfillment of Bivens' threat toFleshman previously expressed. 676DECISIONSOF NATIONAL LABOR RELATIONS BOARDThereforeI findthat the Respondent violated Section 8 (a) (3) of the Acton December 26, 1951, by demoting employees Gordon Lockhartand HermanMulderand dischargingemployee A. J. O'Connellbecause the aforementionedemployees were active on behalf of the Union, and by the discharge on January15, 1952, of Jack Fleshman and by the discharge on March 10, 1952, of GordonLockhart for the same reason.D. The refusal to bargainThe complaint herein alleges that the employees of the Company constitute anappropriate unit for collective bargaining within the meaning of Section 9 (b)of the Act, and describes the unit in the following words :All warehousemen, order clerks, checkers, packers, shipping and receivingclerks, and truck drivers, excluding office and clerical employees, outsidesalesmen,Myrtle Hay, and supervisors as defined in the Act.Respondent'sanswer admitsthat the unit thus described is appropriate forthe purposes of collective bargaining except it alleges that Myrtle Hay is aproper employee for inclusion in the unit.At the hearing the General Counsel contended that Louis Norton, previouslyreferred to, was a supervisor within the meaning of the Act and should be ex-cluded from the unit. It was the contention of the Respondent that he was nota supervisor but an employee and should be included in the unit.The issue as to Myrtle Hay is quite readily resolved. She is the wife ofForeman William Hay. The Board has long had a policyof excluding from abargaining unit close relative of management.' In view of that policy I findthat Myrtle Hay must be excluded from the bargaining unit.The questionas to Norton'ssupervisory capacitypresents a much closerquestion.Bivens testified that Norton was a combination truckdriver andwarehouseman.He explained that approximately 2 years before the hearing,Hay had met with a severe accident which necessitatedthe amputation of oneof his legs.He wasincapacitated for several months.At that time Nortonwas put in hisplace astemporary warehouse foreman. Shortly after Hay cameback to work the Company moved into a new warehousewhich was 140 by 280feet insize.It was hard for Hay to get around such a large warehouse.WhenHay returned, Bivens called the warehousemen together and told them that Haywas back and that he was the warehouse foreman but because of the circum-stances it would be impossible for him to get around and a number of theirinstructions would have to come from Lou Norton who wouldget them from Hay.Norton would be carrying out the instructions of the foreman.According to Bivens, Norton did not have authority to hire or fire exceptduring the time Hay was in the hospital.He further testified that the ware-housemen were paid on an hourly rate ; truckdrivers Boyer and Burchett ona monthlybasisat $280 a month, and Nortonon a monthly basis at $310per month.Hay testified that Nortonis "a kind of an assistant to me."He explainedthat it was hard for him to get around the warehouseso he and Norton handledthe job together, Hay telling Norton what he wanteddone and the latter takingthese orders to the employees.Lockhart testified that the employeesconsideredNorton to be the assistantforeman.Norton gave Lockhart practicallyall his instructions and Lockhart9 LyntemCorporation,97 NLRB No. 55,29 LRRM 1109. DEPENDABLEWHOLESALE COMPANY, INC.677observed Norton give orders to all the rest of the warehouse crew including thetruckdrivers.During the month of November 1951, Hay told Lockhart thathe was to do anything that Norton told him to do except when he had specificinstructions to the contrary from Hay. On one occasion sometime previous,Bivens had called all the warehousemen and drivers together and told themthat Hay was the foreman of the warehouse and that next to him was LouNorton and the employees should take orders from Norton.On those occasionswhen Hay was absent from the warehouse Norton took over his position,issuingall necessary orders.O'Connell testified that Norton gave him all the orders that he received,such as changes in shipments, the order in which shipments were to be madeup, or were to leave the warehouse, et cetera.Norton also gave orders to thetruckdrivers.He told them how to handle their trucks, when they were to havetheir trucks serviced, what work was to be done on them, and what runs theywere to take.Norton determined which driver would drive which truck and theroutes that they would take in making deliveries. In 1951, after the first meet-ing at the union hall, O'Connell in a conversation with Bivens told him therewas some doubt in the men's minds about what their various classificationswere.Shortly thereafter, Bivens called a meeting and told the employees thatHay was in charge of the warehouse and that Norton was second in command.Fleshman testified that Norton spent about 10 percent of his time at ware-housemen's work and occasionally drove a truck ; the rest of the time he wassupervising the work of the warehousemen or truckdrivers.At a meeting, con-ducted by Bivens, in 1951 Bivens told the assembled employees that Hay wasthe foreman and Norton was second in line.It is clear from the above testimony that Bivens had given the men to under-stand that Norton was their assistant foreman.From a review of the orders which Norton customarily gave, it appears thathe had authority to "responsibly direct" 10 the warehousemen and truckdrivers.On occasions when Hay was absent from the warehouse he assumed the fullauthority of foreman of the warehouse.During the period of Hay's incapacitydue to his accident Norton acted as foreman.Furthermore Norton is paid ona monthly basis, and is paid substantially more than the other employees. Itherefore find that Louis Norton is a supervisor,being assistant foreman of theRespondent, and should be excluded from the bargaining unit.With Myrtle Hay and Norton excluded, the bargaining unit is then composedof 11 employees-Boyer, Burchett, DeYoung, Duvall, Fleshman, Lockhart, Mul-der, O'Connell, Robinson, Smith, and Terrell.Likewise it is undisputed thaton December 5 the Union had in its possession signed authorization cards fromFleshman, Lockhart, Mulder, O'Connell, DeYoung, and Terrell, and thus repre-sented a majority of the employees in the appropriate unit.However whenBaldwin on behalf of the Union demanded recognition from Weston, represent-ing the Company, Weston stated that the Company would not recognize theUnion until it had proven its majority in a Board-conducted election. Immedi-ately thereafter,while the petition of the Union was pending in the RegionalOffice and the employees were awaiting the requested election,the Respondentembarked upon a program of unfair labor practices designed to destroy themajority status of the Union.This program was successful as can be seenfrom the results of the election in which one man who signed a card for theUnion must have voted against the Union. The change of heart ofthis oneindividual was sufficient to destroy the Union's majority.The facts of this case10Ohio Power Company v.N. L. R. B.,176 F.2d 885(C. A. 6).250983-vol. 102-53-44 678DECISIONS OF NATIONAL LABOR RELATIONS BOARDare very similar to those inJoy Silk Mills v. N. L. R. B.,187 F. 2d 732. Thecourt of appeals (D. C.) in that case aptly stated the settled law on this point,in the following words :The question presented is then whether Gilbert's refusal to bargain waspermissible under theAct.Ithas been held that an employer may refuserecognition to a Union when motivated by a good faith doubt as to thatUnion's majority status. (Citing cases.)When, however, such refusal isdue to a desire to gain time and to take action to dissipate the Union'smajority,the refusal is no longer justifiable,and constitutes a violation ofthe duty to bargain set forth in Section 8 (a) (5) of the Act. (CitingN. L. R. B. v. Federbush Co.,121 F. 2d 954, 956;N. L. R. B.v.RemingtonRand Inc.,94 F. 2d 862, 868-69.11Therefore I find that the Respondent on or about December 5, 1951, refusedto bargain with the Union which was the duly designated collective-bargainingrepresentative of a majority of the employees in the aforementioned appro-priate unit, in violation of Section 8 (a) (5) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurringIn connection with the operations of the Respondent described in section I,above, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYIt has been found that the Respondent has engaged in unfair labor practices.It will therefore be recommended that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.Havingfound that the Respondent has refused to bargain with the Union as theexclusive representative of its employees in an appropriate unit, I will recom-mend that the Respondent, upon request, bargain collectively with the Unionas such representative, and if an understanding is reached, embody suchunderstanding in a signed agreement.It has also been found that the Respondent discriminated with respect to thehire and tenure of the following named employees because of their adherenceto or activity on behalf of the Union : Gordon Lockhart, A. J. O'Connell, JackFleshman, and Herman Mulder. It will therefore be recommended that theRespondent offer them immediate and full reinstatement to their former or sub-stantially equivalent positions,12 without prejudice to their seniority or otherrights and privileges.Itwill be further recommended that each of the employees named abovebe made whole by the Respondent for any loss of pay he may have suffered byreason of the Respondent's discrimination against him. It will be recommendedthat the loss of pay for each such employee be computed on the basis of eachseparate calendar quarter or portion thereof during the period from theRespondent's discriminatory action to the date of a proper offer of reinstatement ;11 See alsoWilliam A. Mosow,92 NLRB 1727;Radio StationSPEC,93 NLRB 618,Dismuke Tire and Rubber Company,Inc.,93 NLRB 479.12The ChaseNational Bank of theCity of New York, anJuan,PuertoRico, Branch,65 NLRB 825. It shouldalso benoted that the positions referredto in the case ofLockhartand Mulder are the positionsthey occupied prior to theirdemotions on December26, 1951. DEPENDABLE WHOLESALE COMPANY, INC.679the quarterly periods, hereinafter called quarters, shall begin with the first dayof January, April, July, and October ; loss of pay shall be determined by de-ducting from the sum equal to that which each employee would normally haveearned for each quarter or portion thereof his net earnings," if any, in otheremployment during that period ; earnings in one particular quarter shall haveno effect upon the back-pay liability for any other quarter. It is also recom-mended that the Respondent be ordered to make available to the Board uponrequest payroll and other records to facilitate the checking of the amount ofback pay due."In addition to the Respondent's aforesaid refusal to bargain with the Unionand its numerous acts of discrimination against employees on account of theirunion affiliations or activities, it has also been found that the Respondent con-ducted an antiunion campaign by means of interrogation, threats, promises, andother illegal conduct in order to influence the employees from exercising theirrights under the Act.By the number, variety, and seriousness of the unfairlabor practice thus engaged in, the Respondent has demonstrated its dispositionto defeat concerted activity among its employees by any available means ; all ofwhich indicates a danger that the Respondent may in the future resort to simi-larly varied forms of unfair labor practices. I will therefore recommend thatthe Respondent cease and desist, not only from the unfair labor practices hereinfound, but also from in any other manner interfering with, restraining, and co-ercing its employees in the exercise of the rights guaranteed in Section 7 of theAct."Upon the foregoing findings of fact and the entire record in the case I make thefollowing :CONCLUSIONS OF LAW1.General Teamsters, Warehousemen & Helpers Union, Local No. 483, A. F. L.,is a labor organization within the meaning of Section 2 (5) of the Act.2.All warehousemen, order clerks, checkers, packers, shipping and receivingclerks, and truckdrivers. excluding office and clerical employees, outside sales-men, Myrtle Hay, and supervisors16asdefined in the Act, constitute a unit ap-propriate for the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.3.General Teamsters, Warehousemen & Helpers Union, Local No. 483, A. F. L.,was on December 5, 1951, and at all times thereafter has been, the exclusive rep-resentative of all the employees in the above-mentioned appropriate unit forthe purposes of collective bargaining within the meaning of Section 9 (a) of theAct.4.By refusing to bargain collectively with the aforesaid Union, the Respond-ent has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (5) of the Act.5.By discriminating in regard to the terms and conditions of employment ofsome of its employees, thereby discouraging membership in the aforesaid Union,the Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (3) of the Act.6.By the above unfair labor practices, and by otherwise interfering with,restraining, and coercing its employees in the exercise of the rights guaranteed"Crossett Lumber Company, 8NLRB 440.'AF.W.WoolworthCompany,90 NLRB 289.15May Department Stores v. N L. It. B.,326 U. S. 376.18 It has previously been determined that Lou Norton is a supervisor within the meaningof the Act. 680DECISIONSOF NATIONALLABOR RELATIONS BOARDin Section7 of the Act, the Respondenthas engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffectingcommercewithin the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]EICHLEAY CORPORATIONandLODGE No. 34, INTERNATIONAL Assooi &-TION OF MACHINISTS.Case No. 13-CA-910. January 27, 1953Decision and OrderOn August 19, 1952, Trial Examiner Frederic B. Parkes, II, issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent, Eichleay Corporation, had engaged in and was en-gaging in certain unfair labor practices, and recommending that itcease and desist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto. There,after, the Respondent filed exceptions to the Intermediate Report anda supporting brief.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions, the brief, and the entire recordin the case,2 and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Eichleay Corporation, itsofficers, agents, successors, and assigns, shall :1.Cease and desist from :(a)The practice of conditioning the hire and tenure of employ-ment of employees and applicants for employment in millwrightpositions at its project in Kenosha, Wisconsin, upon membership inUnited Brotherhood of Carpenters and Joiners of America, A. F. L.,or any other labor organization, except under a nondiscriminatoryarrangement permitted by Section 8 (a) (3) of the Act.'Pursuantto theprovisions of Section 3 (b) of the National Labor RelationsAct, theBoard has delegated its powers in connection with this case to a three-member pane)[Chairman Herzog and Members Houston and Murdock].9 The Respondent's request for oral argument is denied because the record and briefadequately present the issues and the positions of the Respondent.102 NLRB No. 63.